Citation Nr: 0620445	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-24 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

The appellant had active military service from June 1943 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision that 
denied the appellant's claim for separate schedular 
10 percent disability ratings for bilateral tinnitus.  The 
appellant filed a Notice of Disagreement (NOD) in November 
2003, and the RO issued a Statement of the Case (SOC) in June 
2004.  The appellant filed a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) in July 2004.

Because the veteran's appeal stems from the veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, the Board has characterized the 
issue in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In June 2005, a Deputy Vice Chairman of the Board granted the 
motion of the appellant's representative for advancement of 
the appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).

During the pendancy of this appeal, in the case of Smith v. 
Nicholson, 19 Vet. App. 63 (2005), the United States Court of 
Appeals for Veterans Claims (Court or CAVC) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  
Thereafter, the VA Secretary imposed a stay on adjudication 
of similar claims, including the claim herein under appeal, 
pending resolution of the issue by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  Recently, 
the Federal Circuit issued the decision Smith v. Nicholson, 
No. 05-7168 (Fed. Cir. June 19, 2006), which reversed the 
lower Court's decision and affirmed VA's authority to 
interpret its own regulations.  As a result, the Secretary of 
Veterans Affairs has lifted the stay, and the Board may 
proceed with its consideration of the issue on appeal.     



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable VA regulations, is assigned a single 
disability rating. 


CONCLUSION OF LAW

The claim of entitlement to separate initial schedular 
10 percent disability ratings for bilateral tinnitus is 
without legal merit.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

As regards the claim of entitlement to separate schedular 
10 percent disability ratings for bilateral tinnitus, the 
appellant has been notified of the reasons for the denial of 
the claim, and he has been afforded the opportunity to 
present evidence and argument with respect to the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, the claim lacks legal merit.  As the law, not the 
facts, is dispositive of the claim, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

As any pre-VCAA duty to assist, the Board notes that, in a 
January 2004 VA Form 646, the appellant's representative 
requested that the appellant be afforded another VA 
audiological evaluation to determine whether this appellant's 
tinnitus is related to the inner ear rather than to the 
brain.  However, as noted in detail below, separate ratings 
for bilateral tinnitus are precluded as a matter of law, so a 
remand for medical examination and opinion at this juncture 
would be of absolutely no benefit to the appellant.  Remands 
that would only result in imposing additional burdens on VA, 
with no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Analysis

On VA audiological evaluation in September 2000, the 
appellant was diagnosed with constant bilateral tinnitus.  In 
a February 2001 rating decision, the RO granted service 
connection for tinnitus and assigned an initial 10 percent 
rating for the disorder, pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

In January 2003, the appellant's representative filed a claim 
on behalf of the appellant asserting that, per the 
representative's interpretation of Diagnostic Code 6260, the 
appellant is entitled to separate 10 percent ratings for each 
ear.  The RO issued a rating decision in January 2003 denying 
separate ratings for each ear, based on VA's interpretation 
of the regulations as precluding a rating higher than 10 
percent for tinnitus.

As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  The appellant's November 2003 NOD, 
citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), asserts 
that because the appellant's claim for separate ratings was 
filed in January 2003, the Board must apply the law in effect 
prior to June 2003, which did not expressly prohibit the 
assignment of separate ratings.

In Karnas the Court held that, where a law or regulation 
changes during the pendency of a claim or appeal, the Board 
must apply the version of the law that is more favorable to 
the claimant.  In Kuzma, 341 F.3d at 1328-29, the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit") expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  Although the NOD asserts that the 
holding in Kuzma applies only to application of the VCAA, the 
Federal Circuit's decisions leading up to the decision in 
Kuzma clearly show that it was the intent of the Federal 
Circuit to overrule the holding in Karnas as it might be 
applied to any change in a statute or regulation.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Nevertheless, the change to Diagnostic Code 6260 effective in 
June 2003 did not provide for retroactive application.  See 
VA's Schedule for Rating Disabilities: Evaluation of 
Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  The appellant 
is, therefore, at least entitled to application of the prior 
version of the regulation for the months of eligibility prior 
to June 2003.  See Smith (Ellis) v. Principi, 17 Vet. App. 
168 (2003) (although the change to the regulation prohibits 
the assignment of separate ratings for tinnitus effective in 
June 2003, the Board must analyze the applicability of 
separate ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03.   

The Board notes that the Court's decision in Smith 
invalidated VAOPGCPREC 2-03 to the extent that the OPGCPREC 
was inconsistent with 38 C.F.R. § 4.25(b) and the pre-June 
2003 version of Diagnostic Code 6260.  However, the Federal 
Circuit's Smith decision has reversed the Court's decision, 
so the provisions of VAOPGCPREC 2-03 continue to be binding 
on the Board.  38 U.S.C.A. § 7104(c); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5.         

The January 2005 VA Form 646 filed by the appellant's 
representative contends, however, that VAOPGCPREC 2-03 is not 
applicable to the instant appeal because the General Counsel 
failed to address in that opinion the applicability of 
38 C.F.R. § 4.25(b).  The Board will, therefore, separately 
address that issue.

That regulation provides that except as otherwise provided in 
VA's Rating Schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  See 38 C.F.R. 
§ 4.25(b); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
Therefore, the issue is whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability to function under 
the ordinary conditions of daily life, including employment.  
Regardless of the location of the disability, evaluations are 
based upon lack of usefulness of these body parts or systems.  
38 C.F.R. § 4.10.

Prior to the May 2003 amendment, Diagnostic Code 6260 did not 
expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  However, the 
Supreme Court held in Brown that "[a]mbiguity is a creature 
not of definitional possibilities but of statutory context. . 
. " Brown, 513 U.S. at 118 (citations omitted).  By reading 
the rating criteria for Diagnostic Code 6260 in the context 
of the remaining provisions of the Rating Schedule, it is 
clear that a maximum 10 percent rating may be assigned for 
tinnitus, regardless of whether it is unilateral or 
bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

In the January 2005 VA Form 646, the appellant's 
representative contended that, pursuant to the phrase in 
38 C.F.R. § 4.25(b) "except as otherwise provided," a 
single rating for multiple manifestations of the same disease 
entity can be applied only if the diagnostic code so 
specifies, and that it must accordingly be conceded that 
separate ratings are available and appropriate for each ear 
for bilateral tinnitus.  The Board notes, however, that that 
lack of distinction applies to disabilities warranting the 
minimum 10 percent rating, indicating that the disability is 
of insufficient severity to warrant distinct ratings for 
unilateral or bilateral involvement.  

In determining the appropriate rating for bilateral tinnitus, 
the Board looks to the diagnostic codes pertaining to the 
auditory system that distinguish between unilateral and 
bilateral manifestations.  For example, the rating for 
hearing loss is dependent on whether there is hearing loss in 
both ears, or only one ear.  In addition, Diagnostic Code 
6207 provides a 30 percent rating for the complete loss of 
one auricle, and a 50 percent rating for the complete loss of 
both auricles.  .  Significantly, none of the remaining 
diagnostic codes pertaining to the auditory system 
distinguishes between unilateral and bilateral involvement.  
If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 
10 percent rating is assignable for recurrent tinnitus, 
regardless of whether the involvement is unilateral or 
bilateral.  For these reasons the Board finds that the 
arguments of the appellant and his representative are without 
merit, and the appellant's claim of entitlement to separate 
initial 10 percent ratings for bilateral tinnitus must be 
denied as a matter of law.  See Sabonis, 6 Vet. App. at 430 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).  


ORDER

The claim of entitlement to separate initial schedular 
10 percent disability ratings for bilateral tinnitus is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


